Judgment, Supreme Court, New York County (Eileen A. Rakower, J.), entered August 11, 2009, denying the petition to annul respondent’s determination, dated January 14, 2009, which denied petitioner’s application for a major capital improvement (MCI) rent increase, and dismissing the proceeding brought pursuant to CFLR article 78, reversed, on the law, without costs, the proceeding reinstated, the petition granted to the extent of annulling respondent’s determination, and the matter remanded to respondent for further proceedings consistent with this decision.
Under the circumstances of this case, it was arbitrary and capricious for respondent to fail to recognize that the 2007 MCI was completely different from the 1991 MCI. Accordingly, we reverse and remand for further proceedings consistent herewith. To the extent there may be any overlap, no rent increase should be granted that duplicates the MCI rent increase in 1993. Concur — Friedman, Moskowitz, Freedman and Román, JJ.